Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4 and 5 (repeated order) and 6-14 have been renumbered 6-16 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al., US PGPUB 2016/0117141 hereinafter referenced as Ro in view of Lindsay et al., US PGPUB 2013/0154959 hereinafter referenced as Lindsay.

As to claim 1, Ro discloses a system comprising: a hardware platform comprising a computer processor (controller 150, fig. 2A), said hardware platform being a wearable device (watch type terminal 100, fig. 2B);
a touchscreen comprising a display having a display perimeter and a touch surface input mechanism within said display perimeter (display unit 151, fig. 2B, wherein the display unit 151 may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touch screen);
a first gesture input mechanism having a major axis parallel to a first portion of said display perimeter, said gesture input mechanism being located outside of said display perimeter (e.g. first case 101a, fig. 2B). 
Ro does not specifically disclose said display perimeter being a rectangular shape having first and second horizontal edges and first and second vertical edges; said first gesture input mechanism being located adjacent to said first vertical edge of said touchscreen; and said computer processor adapted to capture a first gesture from said gesture input mechanism; and determine a first gesture input from said first gesture.
 However, Lindsey discloses said display perimeter being a rectangular shape having first and second horizontal edges and first and second vertical edges (e.g. the top and bottom edges and left and right edges respectively of the touchscreen, fig. 3); 
said first gesture input mechanism being located adjacent to said first vertical edge of said touchscreen (e.g. button 417a, fig. 7, wherein the button is located adjacent to the vertical edge of the touch-sensitive device); and 
said computer processor adapted to capture a first gesture from said gesture input mechanism; and determine a first gesture input from said first gesture (e.g. touch sensitive display 102 of fig. 1; wherein the touch-sensitive display 102 includes a touch-sensitive non-display area 124 surrounding a touch-sensitive display area 122, both of which may be capable of receiving inputs in the form of gestures).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ro to replace the first case 101a with Lindsey’s touch sensitive configuration in order to reduce hardware complexity with intention of the user to feel more natural input interaction. 

As to claim 2, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said first gesture being a gesture captured by said gesture input mechanism without being captured by said touch surface input mechanism (Lindsey, [0065] touches on the non-display area 508 may be detected, for example, to detect a meta-navigation gesture).

As to claim 3, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said first gesture being one of a group composed (Ro, [0099] touch detecting includes a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch, and the like).

As to claim 4, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said first gesture being a gesture made by a single finger (Lindsey, e.g. gesture 130 of fig. 12 is a swipe gesture of user thumb).

As to claim 5, the combination of Ro and Lindsay discloses the system of claim 4. The combination further discloses said first gesture being one of a group composed of: a tap; a double tap; a swipe; a scroll; and a flick (Ro, [0099] touch detecting includes a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch, and the like).

As to claim 6, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said gesture input mechanism further comprising a first sensor surface, said sensor surface having a first portion being parallel with said touchscreen (Lindsey, e.g. touch sensitive display 102 of fig. 1; wherein the touch-sensitive display 102 includes a touch-sensitive non-display area 124 surrounding a touch-sensitive display area 122, both of which may be capable of receiving inputs in the form of gestures).

As to claim 7, the combination of Ro and Lindsay discloses the system of claim 4. The combination further discloses said first portion further being coplanar with said touchscreen (Lindsey, touch-sensitive non-display area 124 and touch-sensitive display area 122 are on the same plane).

As to claim 8, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said system having a first gap between said display perimeter and said gesture input mechanism (Lindsey, e.g. boundary 510, fig. 8).

As to claim 9, the combination of Ro and Lindsay does not specifically disclose said gap being 0.1mm.
Examiner recognizes the gap between gesture input mechanism related to the touchscreen is not explicitly taught by Ro and Lindsay. However applicant does not provide any specific reason as to the advantage of the specific gap size, so examiner interprets the location of the gesture input mechanism as a design choice.

As to claim 10, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said system where said gesture input mechanism abuts said display perimeter.

As to claim 11, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said wearable device being a wrist-mountable device (Ro, watch type terminal 100, fig. 2B).

As to claim 12, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said gesture input mechanism having a curved portion, said curved portion being curved in cross section perpendicular to said major axis (Ro, e.g. window 151, fig. 2B).

As to claim 13, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said gesture input mechanism comprising a first section having a first major axis parallel to a first portion of said touch screen perimeter and a second section having a second major axis parallel to a second portion of said touch screen perimeter (Ro, e.g. user input unit 123, fig. 2B).

As to claim 14, the combination of Ro and Lindsay discloses the system of claim 11. The combination further discloses said first major axis being perpendicular to said second major axis (Ro, e.g. the axis of touch screen 151 and input unit 123, fig. 2B).

As to claim 15, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said major axis having a vertical orientation with respect to said touch screen (Ro, e.g. the orientation of touch screen 151, fig. 2B).

As to claim 16, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said major axis having a horizontal orientation with respect to said touch screen (Ro, e.g. the touch screen 151 in side orientation, fig. 2B).

As to claim 17, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses a second input gesture mechanism being located adjacent to a second vertical edge of said touchscreen (Lindsey, e.g. button 417a, fig. 7, wherein the button is located adjacent to the vertical edge of the touch-sensitive device).

As to claim 18, the combination of Ro and Lindsay discloses the system of claim 1. The combination further discloses said first horizontal edge having no adjacent input gesture mechanism (Lindsy, e.g. as shown in fig. 7, no button is located adjacent to one of the horizontal edges of the touch-sensitive device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King et al., US PGPUB 2006/0238517 discloses as shown in fig. 4, the designated areas 121 can be arbitrarily positioned and sized around the bezel 120 depending on the context or content of what is being displayed. The number of distinct 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/30/2021